Title: To George Washington from Joseph Hopkinson, 9 May 1798
From: Hopkinson, Joseph
To: Washington, George



Sir,
Philadelphia May 9th 1798

As I do not flatter myself that my feeble efforts to assert what I deem to be the honour and interests of my Country have reached your retreat, I cannot deny myself the gratification of communicating them to you—From my earliest infancy I was taught both by the precept and example of my father to view your virtues with veneration and your person with gratitude and affection. My ripened judgment and my own experience of your worth have given strength to these early impressions. It is my fervent prayer that your Countrymen may never lose sight of your great example, or be ungrateful to your incalculable Services.
The publication of the little pamphlet, I take the liberty to enclose, preceded that of the Dispatches received from our Envoys at Paris, or some notice would certainly have been taken of them. As to the Song it was a hasty thought and a hasty composition, and can pretend to very little intrinsic merit—Yet I beleive it’s public reception has at least equalled any thing of the kind. The theatres here and at New York have resounded with it night after night, and the men and boys in the Streets sing as they go. I mention these things as pleasing and convincing testimonies of the great change that has taken place in the american mind, when american tunes and american sentiments have driven off those execrable french murder shouts—which not long since tortured our ears in all places of public amusement, and in every lane and alley in the United States. May the happy reformation rapidly proceed, and the true American spirit govern & inspire us. I trust that we that are young will keep in view the constancy, the courage and the invincible patriotism of our fathers, and prove ourselves worthy of the rich inheritance they have atchieved for us—May God preserve

you once more to animate your Country to a just defence of their Independence and unalienable rights, once more to bind us in the irrefragable bands of firmness & unanimity—With the highest respect I have the honour to be one of the most warm of your admirers and most sincere of your friends

Jos. Hopkinson

